DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2020, 12/01/2020  and 12/01/2020 have been placed in record and considered by the examiner.

Priority
Acknowledgment is made of applicant's claim of priority based on US Provisional Patent Application 52312440 filed on 03/23/2016, PCT Application PCT/KR2017/003106 filed in Republic of Korea on 03/23/2017, and US Patent Application 16086583 filed on 09/19/2018. It is noted, however, that none of the priority documents explicitly or implicitly disclose “configuration includes a data volume threshold informing maximum volume of data available to be transmitted on the channel” as required by independent claims 1 and 8. Accordingly, the effective filing date of the application has been deemed to be the filing date, 11/04/2020, of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 4-5 recites the limitation “wherein the configuration includes a data volume threshold informing maximum volume of data available to be transmitted on the channel”. The specification of the instant application as filed or in documents of any of the priority applications do not disclose “data volume threshold” or “maximum volume of data”. The specification have “maximum packet size” (in Page 3), “a data size” (Page 2) and “transmission block size” (Page 10-11). Priority document have similar disclosures. However, none of “maximum packet size”,  “a data size” or “transmission block size” is same as “data volume threshold” or “maximum volume of data”, making claim 1 unclear and indefinite.
Claim 8 is also interpreted same as claim 1.
None of the dependent claims 2-7 and 9-14 include disclosure to improve the claim language. 
  
	For continuation of Examination, the “data volume threshold” or “maximum volume of data” is interpreted as a threshold for an amount of data. 



NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-7, 8, and 11-14 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Zhang et al. (US 20140321391 A1, of IDS, hereinafter ‘ZHANG’).
Regarding claim 1, ZHANG teaches a method for a user equipment (UE) operating in a wireless communication system (Fig.1, [0019] As shown in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c, 102d, a radio access network (RAN) 104. By way of example, the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a the method comprising:
receiving, from a base station (BS), information including configuration of a channel for data transmission, wherein the configuration includes a data volume threshold informing maximum volume of data available to be transmitted on the channel ([0056] the WTRU 102a may gather statistics of uplink contention-based resources usage (resources for data volume threshold informing maximum volume of data available to be transmitted in the uplink channel) as received on a downlink system information block (SIB) or a new common control element (CCE). As another example, the WTRU 102a may monitor statistics on uplink contention-free resource usage. The WTRU may derive this information by monitoring the PDCCH with a cyclic redundancy check (CRC) scrambled by contention-based radio network temporary identifiers (CB-RNTIs) (i.e., a number of used contention-free resource blocks (RBs) is equal to the total number of RBs, excluding RBs used for PUCCH, minus the number of contention-based RBs). [0057] In another embodiment, The WTRU 102a may be granted contention-based uplink resources via the PDCCH, where the grant is in terms of a number of RBs allocated for the uplink transmission. A fixed number of RBs may be used by the WTRU 102a for CB-PUSCH transmissions. [0058] In yet another alternative method, the eNodeB 140a dynamically sets the number of allocated RBs for CB-PUSCH operation according to the uplink traffic load. (alternate methods in [0057-0058] of UE getting the configuration information for the resources for data volume threshold informing maximum volume of data available to be transmitted in the uplink channel));
based on i) uplink (UL) data of the UE and ii) the data volume threshold, determining whether to transmit the UL data on the channel (Table 1 Rows for “PUSCH/ CB-PUSCH” or “UL Load”, [0055] The restriction on using the CB-PUSCH for the WTRU 102a may also be window based with respect to recent transmissions on the PUSCH and the CB-PUSCH as follows. If the WTRU 102a has transmitted data on at least one PUSCH in the past few K sub-frames (i.e., the window size is K sub-frames, where K is a positive integer), then the WTRU 102a is restricted from accessing the CB-PUSCH in the current sub-frame (TTI) . [0056] The WTRU 102a may also monitor the type of uplink load for determining whether to use CB-PUSCH. Based on the monitored uplink load types (  i) uplink (UL) data of the UE) of the WTRU 102a and/or the other WTRUs 102b, 102c using uplink resources (  ii) the data volume threshold) of the same serving cell/RAN 104, the WTRU 102a may determine a probability for the WTRU 102a to access the CB-PUSCH and then decide to use the CB-PUSCH based on the probability of access (determining whether to transmit the UL data on the channel). Table 1 summarizes the above described rules for restriction of CB-PUSCH transmissions); and
based on determining that the UE transmits the UL data on the channel, transmitting the UL data on the channel ([0056] then decide to use the CB-PUSCH based on the probability of access. (Fig. 6A step 604 or Fig. 6C step 614, [0060)] FIG. 6A shows a first example, where a buffer of WTRU 102a has a RACH preamble and uplink data and BSR ready for transmission at condition 601, the latter awaiting a CB grant. If the WTRU 102a with a pending SR receives a valid CB uplink grant successfully at 602, the WTRU 102a may transmit CB-PUSCH data with a BSR at 604 

Regarding claim 4, ZHANG teaches a wherein the information includes multiple configurations of channels for data transmission ([0057] The WTRU 102a may be granted contention-based uplink resources via the PDCCH, where the grant is in terms of a number of RBs allocated for the uplink transmission. A fixed number of RBs may be used by the WTRU 102a for CB-PUSCH transmissions. For example, a set of fixed number of RBs may be used. For example, a set of fixed number of RBs can be {1 RB, 2 RBs}. In this example, the WTRU 102a may choose to use one of the fixed numbers (1RB or 2RBs) based on: (a) the amount and/or priority of its uplink data).  

claim 5, ZHANG teaches wherein the resource of the channel is a time-frequency resource on which multiple UEs can transmit UL data, simultaneously ([0056] The WTRU 102a may also monitor the type of uplink load for determining whether to use CB-PUSCH (PUSCH indicates time-frequency resource, well known). Based on the monitored uplink load types of the WTRU 102a and/or the other WTRUs 102b, 102c using uplink resources. [0062] The WTRU 102a may receive simultaneous types of uplink grants in a sub-frame).

Regarding claim 6, ZHANG teaches wherein the UL data is transmitted with an identifier of the UE on the resource of the channel ([0056] The WTRU may derive this information by monitoring the PDCCH with a cyclic redundancy check (CRC) scrambled by contention-based radio network temporary identifiers (CB-RNTIs)  (an identifier of the UE). [0057] the WTRU 102a may be restricted to a fixed number of RBs for CB-PUSCH by being configured with a subset of CB-RNTIs associated with the desired set of fixed number of RBs).
  
Regarding claim 7, ZHANG teaches wherein the information is received via a dedicated signaling or system information ([0056] the WTRU 102a may gather statistics of uplink contention-based resources usage (resources for data volume threshold informing maximum volume of data available to be transmitted in the uplink channel) as received on a downlink system information block (SIB)).  

claim 8,  ZHANG teaches a user equipment (UE) in a wireless communication system (Fig. 1A, Fig. 1B,  [0019] As shown in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c, 102d, a radio access network (RAN) 104), the UE comprising: at least one transceiver: at least one processor: and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Fig. 1A, Fig. 1B,  [0019] By way of example, the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, consumer electronics, and the like. Fig. 1B, [0030] FIG. 1B is a system diagram of an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, non-removable memory 130, removable memory 132) comprising:
receiving, from a base station (BS), information including configuration of a channel for data transmission, wherein the configuration includes a data volume threshold informing maximum volume of data available to be transmitted on the channel ([0056] the WTRU 102a may gather statistics of uplink contention-based resources usage (resources for data volume threshold informing maximum volume of data available to be transmitted in the uplink channel) as received on a downlink system information block (SIB) or a new common control element (CCE). As another example, the WTRU 102a may monitor statistics on uplink contention-free resource usage. The 
based on i) uplink (UL) data of the UE and ii) the data volume threshold, determining whether to transmit the UL data on the channel (Table 1 Rows for “PUSCH/ CB-PUSCH” or “UL Load”, [0055] The restriction on using the CB-PUSCH for the WTRU 102a may also be window based with respect to recent transmissions on the PUSCH and the CB-PUSCH as follows. If the WTRU 102a has transmitted data on at least one PUSCH in the past few K sub-frames (i.e., the window size is K sub-frames, where K is a positive integer), then the WTRU 102a is restricted from accessing the CB-PUSCH in the current sub-frame (TTI) . [0056] The WTRU 102a may also monitor the type of uplink load for determining whether to use CB-PUSCH. Based on the monitored uplink load types (  i) uplink (UL) data of the UE) of the WTRU 102a and/or the other WTRUs 102b, 102c using uplink resources (  ii) the data volume threshold) of the same and
based on determining that the UE transmits the UL data on the channel. transmitting the UL data on the channel ([0056] then decide to use the CB-PUSCH based on the probability of access. (Fig. 6A step 604 or Fig. 6C step 614, [0060)] FIG. 6A shows a first example, where a buffer of WTRU 102a has a RACH preamble and uplink data and BSR ready for transmission at condition 601, the latter awaiting a CB grant. If the WTRU 102a with a pending SR receives a valid CB uplink grant successfully at 602, the WTRU 102a may transmit CB-PUSCH data with a BSR at 604 in sub-frame X and cancel the RACH preamble transmission at 603 (e.g., a RACH message 1) in the same sub-frame X. As a result, once the CB-PUSCH transmission from this WTRU 102a is received successfully at the eNodeB 140a, the eNodeB 140a may schedule the subsequent uplink transmission more efficiently having the knowledge of the BSR. This CB-PUSCH transmission is faster than a first uplink transmission on a RACH (e.g., a RACH message 3). In an alternative example shown in FIG. 6B, in response to the CB grant 602, the WTRU 102a may only transmit a RACH preamble at 613 in a sub-frame X, but will not transmit CB-PUSCH at 614 in the same sub-frame X. FIG. 6C provides an illustration of another alternative for this embodiment, in which the WTRU 102a transmits a RACH preamble at 623 while also transmitting a 

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140321391 A1, of IDS, hereinafter ‘ZHANG’) in view of Jung et al. (WO 2014010863 A1, hereinafter ‘JUNG’).
Regarding claim 2, ZHANG is silent about wherein the configuration further includes a Quality of service Class Indicator (QCI) of traffic that can be transmitted by a resource of the channel.
In analogous art, JUNG teaches wherein the configuration further includes a Quality of service Class Indicator (QCI) of traffic that can be transmitted by a resource of the channel (Page 9 Para 6: the base station determines that the terminal is the traffic adaptation state, the application currently used by the terminal, the traffic state of the terminal, or radio bearer (radio bearer) In consideration of the Quality of Service (QoS) level (for example, QoS Class Identifier, etc.) assigned to the UE, the most suitable radio resource configuration can be selected and transmitted to the terminal within the available radio resource configuration; the base station may perform a configuration such as DRX configuration, QoS level configuration (or QCI configuration), or scheduling (scheduling) timing in consideration of the allowable delay time of the terminal, and may transmit to the terminal).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of JUNG to the system of ZHANG in order to take the advantage of a method providing a setting for increasing data transmission efficiency by configuring radio resource control related parameters based on the preference information of the terminal in consideration of the application and / or traffic conditions (JUNG: Page 3 Para 3, Page 9 Para 6).

Regarding claim 3, ZHANG does not explicitly disclose wherein the configuration further includes at least one of: a traffic type that can be transmitted by a resource of the channel; a maximum delay that can be transmitted by the resource of the channel; and a maximum error ratio that can be transmitted by the resource of the channel (although ZHANG discloses ([0086] Next described is a sub-channelization method for the CB-PUSCH. As described above, the WTRU 102a uses NCBRB for a CB uplink transmission, where NCBRB may be standardized or semi-statically signaled by the network. [0089] WTRUs to selectively access a particular type of sub-channel depending on the amount and type of data that needs to be transmitted in the CB-PUSCH).
JUNG teaches wherein the configuration further includes at least one of: a traffic type that can be transmitted by a resource of the channel; a maximum delay that can be transmitted by the resource of the channel; and a maximum error ratio that can be transmitted by the resource of the channel (Page 9 Para 6: the base station determines that the terminal is the traffic adaptation state, the application currently used by the terminal, the traffic state of the terminal, or radio bearer (radio bearer) In consideration of the Quality of Service (QoS) level (for example, QoS Class Identifier, etc.) assigned to the UE, the most suitable radio resource configuration can be selected and transmitted to the terminal within the available radio resource configuration; the base station may perform a configuration such as DRX configuration, QoS level configuration (or QCI configuration), or scheduling (scheduling) timing in consideration of the allowable delay time of the terminal, and may transmit to the terminal).
JUNG: Page 3 Para 3, Page 9 Para 6).


Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Catovic et al. (US 9930569 B2), describing Systems, Methods And Apparatus For Wireless Condition Based Multiple Radio Access Bearer Communications
Gauvreau et al. (US 20180198592 A1), describing Method And Apparatus For Monitoring And Processing Component Carriers
Kim et al. (US 20170111927 A1), describing METHOD AND APPARATUS FOR REPORTING BUFFER STATE BY USER EQUIPMENT IN COMMUNICATION SYSTEM
Marinier et al. (US 20160183276 A1), describing DISTRIBUTED SCHEDULING FOR DEVICE-TO-DEVICE COMMUNICATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHAH M RAHMAN/Examiner, Art Unit 2413